Citation Nr: 1437497	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for post-operative plantar fibroma of the left foot, claimed as left leg tissue mass, excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1978 to March 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim to reopen a previously denied claim for post-operative plantar fibroma of the left foot, claimed as left leg tissue mass, excision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his VA Form 9.  In May 2014, a letter was sent to the Veteran informing him of his scheduled June 2014 hearing.  However, the letter was returned as undeliverable.  The Veteran did not appear for the June 2014 Travel Board hearing.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the Travel Board hearing.  The Board notes that the address to which the hearing letter was mailed is different from the one the Veteran provided on his VA Form 9.  Therefore, on remand, efforts must be made to verify the Veteran's current mailing address.  

Accordingly, the case is REMANDED for the following action:

Take the necessary steps to verify the Veteran's current mailing address.  Efforts to confirm his current address should be documented in the claims file.  Schedule the Veteran for a Travel Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims file.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



